Citation Nr: 1033485	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  09-35 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an eye disorder 
secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for a skin disorder 
secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from January 1964 to 
January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared and testified at a Travel Board hearing held 
before the undersigned Acting Veterans Law Judge in April 2010.  
A copy of the transcript of this hearing has been associated with 
the claims file.

The issue of service connection for a skin disorder as secondary 
to service-connected type II diabetes mellitus is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's complaints of blurred vision are not due to any eye 
disorder that is proximately due to, the result of, or has been 
aggravated by his service-connected type II diabetes mellitus.




CONCLUSION OF LAW

The criteria for service connection for an eye disorder, claimed 
as secondary to service-connected diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1110, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in June 
and September of 2007, prior to the initial AOJ decision on his 
claim.  The Board finds that the notices provided fully comply 
with VA's duty to notify.  Likewise, the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim.  He was told it was his 
responsibility to support the claim with appropriate evidence and 
has been given the regulations applicable to VA's duty to notify 
and assist.  Indeed, the Veteran submitted evidence in connection 
with his claim, which indicates he knew of the need to provide VA 
with information and evidence to support his claim.  Thus, the 
Board finds that the purposes behind VA's notice requirement have 
been satisfied, and VA has satisfied its "duty to notify" the 
Veteran, and any error in this regard is harmless. 

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence, and VA has notified the Veteran of any 
evidence that could not be obtained.  VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
Veteran's claim.  The Board notes that, on his Form 9, the 
Veteran stated that he would be having further testing done soon 
for his eyes; however, at the Board hearing in April 2010, he 
failed to identify that he had in fact had additional testing on 
his eyes.  Thus, the Board finds that there is no duty to seek 
additional VA treatment records.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The Veteran was afforded VA examination 
on his claim in April 2008.  The report of this examination 
reflects that the examiner reviewed the Veteran's past medical 
history, recorded his current complaints, conducted an 
appropriate examination, and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of record.  
The Board, therefore, concludes that the examination report is 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Veteran and his representative have 
not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim. 

II.  Analysis

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin 
v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder is 
proximately due to or the result of a disorder of service origin.  
In that case, all symptomatology resulting from the secondary 
disorder will be considered in rating the disability.  The second 
is when a service-connected disability aggravates a nonservice-
connected disability.  In those cases, VA may only consider the 
degree of disability over and above the degree of disability 
prior to the aggravation.
 
VA will not concede that a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.  38 C.F.R. § 3.310(b).

The Board acknowledges, however, that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered 
competent and sufficient to establish a diagnosis of a condition 
when 1) a lay person is competent to identify the medical 
condition; 2) the lay person is reporting a contemporaneous 
medical diagnosis; or 3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The medical evidence of record consists of a VA treatment note of 
an Optometry Consult in May 2007 and an April 2008 VA eye 
examination.  At the May 2007 Optometry Consult, the Veteran was 
diagnosed to have angle recession glaucoma in the right eye 
secondary to blunt trauma, uveitic glaucoma in the left eye, 
cataracts bilaterally, traumatic pupil anomaly in the right eye, 
corneal opacity secondary to trauma in the right eye, and 
blepharitis bilaterally.  The Board notes that the record 
indicated no past medical history of type II diabetes mellitus; 
however, it does note the Veteran's glucose was elevated and the 
current problems list contains a diagnosis of diabetes mellitus.  
Furthermore, the Board notes that an April 2007 VA treatment note 
shows the first diagnosis of type II diabetes mellitus.

The Veteran underwent VA eye examination in April 2008.  At that 
time, the Veteran reported having been diagnosed to have type II 
diabetes mellitus approximately one year before, which is 
controlled with oral medications.  He complained of blurred 
vision in each eye on occasion.  It was noted that his ocular 
history was positive for traumatic glaucoma in the right eye and 
uveitic glaucoma in the left eye.  The Veteran stated he has had 
these conditions for approximately 20 years (was hit in eye with 
a glass bottle when 13 years old).  On examination, best 
corrected vision was 20/40 in the right eye and 20/20 in the left 
eye.  Pupil was normal in the left eye, but the right eye pupil 
was fixed with no reaction to light secondary to trauma.  
Extraocular muscles were full and smooth without diplopia.  
Visual fields were full using a Humphrey standard 30-kinetic with 
Goldman size III/4e isopter.  Slitlamp examination showed normal 
lids and lashes, melanosis in the conjunctiva, corneal scar 
located nasally in the right eye and left eye clear.  Anterior 
chamber was dark and quiet.  Iris was significant for atrophy 
nasally in the right from trauma and a large peripheral anterior 
synechia towards the limbus also in the right eye.  Left eye was 
normal.  Lens showed 1+ nuclear sclerosis cataract in each eye 
and 1+ peripheral cortical changes in each eye.  Goldman 
applanation tonometry was 16 in the right eye and 9 in the left 
eye.  Dilated fundus exam showed optic nerve in the right eye 
with a CD ratio of 0.6 x 0.6 and the left eye CD ratio of 0.55 x 
0.55.  Cups were sloped in each eye with peripapillary atrophy in 
each eye.  There was no NVD.  Vessels were normal.  Macula was 
clear and flat with no macular edema.  Vitreous was clear.  
Periphery was clear with no tears, breaks or holes.  The 
assessment was type II diabetes mellitus, without retinopathy; 
hypertension, without retinopathy; angle recession glaucoma, 
right eye; uveitic glaucoma, left eye; immature cataracts, both 
eyes.

In response to an opinion request, the examiner stated that there 
is no diabetic retinopathy and the conditions which are affecting 
the Veteran's eyes, including angle recession glaucoma, uveitic 
glaucoma and immature cataracts, are not related to his type II 
diabetes mellitus.

The Veteran testified at the April 2010 Travel Board hearing that 
the condition that he complains of as related to his type II 
diabetes mellitus is not the same as his glaucoma.  He testified 
that when his vision gets blurry, he tests his blood sugar and it 
is high.  He stated that the blurred vision resolves within one-
half to three-quarters of an hour after he takes his medication 
for his diabetes.  He testified that this occurs approximately 
once or twice a month since he was diagnosed to have type II 
diabetes mellitus.

After considering all the evidence, the Board finds that it fails 
to establish that the Veteran has a current eye disorder related 
to his type II diabetes mellitus for which service connection may 
be granted.  The April 2008 VA examiner clearly stated that there 
is no evidence of diabetic retinopathy.  The Veteran has not 
identified or submitted any evidence to contradict this 
statement.  Furthermore, the medical evidence clearly shows, and 
the Veteran admits, that his glaucoma and cataracts are not 
related to his type II diabetes mellitus and were present prior 
to his being diagnosed to have type II diabetes mellitus.  He has 
made no argument or submitted evidence that his type II diabetes 
mellitus has aggravated either his glaucoma or cataracts.  

In essence, the Veteran's blurred vision is a symptom of his 
service-connected type II diabetes mellitus, which is clearly 
shown by the fact that this phenomenon only occurs when the 
Veteran's blood sugar is elevated and resolves shortly after he 
takes medication to lower his blood sugar.  Thus, the Board 
concludes that the preponderance of the evidence is against 
finding that the Veteran has a current eye disorder related to 
his service-connected type II diabetes mellitus that is subject 
to service connection.  Congress has specifically limited 
entitlement to service-connected benefits to cases where there is 
a current disability.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Consequently the Veteran's claim for an 
eye disorder described as blurred vision as secondary to service-
connected type II diabetes mellitus is denied.

Should the Veteran be diagnosed to have diabetic retinopathy or 
another eye disorder related to his type II diabetes mellitus in 
the future, he may come in at that time to obtain secondary 
service connection for that disorder.  

The Board notes that it has not considered whether the Veteran's 
claimed eye disorder is directly related to his active military 
service because the Veteran has not claimed direct service 
connection.  In fact, at the April 2010 Travel Board hearing, he 
specifically stated he was not claiming that his eye disorder is 
related to his military service.  Thus, the Board need not 
address direct service connection in the present case.  See 
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Where a 
fully developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, there is 
no reason for the Board to address or consider such a theory.).


ORDER

Entitlement to service connection for an eye disorder as 
secondary to service-connected type II diabetes mellitus is 
denied.




REMAND

The Board finds that remand of the Veteran's claim for service 
connection for a skin disorder as secondary to service-connected 
type II diabetes mellitus is warranted for additional 
development.  

In his VA Form 9, the Veteran indicated that he would be seeing a 
dermatologist in the near future for his skin disorder.  At the 
April 2010 Travel Board hearing, the Veteran testified that he 
receives all his treatment at the VA Medical Center in Detroit 
and that he has been seen by the Dermatology Clinic there 
relating to his complaints of having a groin itch that will not 
resolve.  He testified that they had conducted a biopsy and a 
"scope," but the head doctor was unable to determine the exact 
nature of the problem (i.e., they showed no living organism 
causing the problem) and that she finally said it was a result of 
the Veteran's age.  However, he also testified that he has seen 
different interns there who may have related his skin disorder to 
his diabetes.  The Veteran also stated that he uses a skin cream 
(cortisone) and a powder twice daily that were prescribed by VA.

The Board notes that the only VA treatment records in the claims 
file are from April to May 2007, which fail to show any 
complaints of or treatment for a skin disorder.  The Board 
further notes, however, the VA examination in April 2008 
diagnosed the Veteran to have tinea cruris of the bilateral groin 
areas, which the examiner opined was not caused or aggravated by 
the Veteran's type II diabetes mellitus.  He furthermore stated 
that there was no evidence of a skin disorder present that day.  

The Board finds that the VA treatment records identified by the 
Veteran at the April 2010 hearing may be highly relevant to the 
Veteran's claim.  In addition, VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Thus, upon remand, the Veteran's VA treatment records relating to 
his skin disorder should be obtained.

The Board notes that a new VA examination should only be obtained 
if the VA treatment records demonstrate a different diagnosis 
than that rendered at the April 2008 VA examination.

Accordingly, this case is REMANDED for the following:

1.	Obtain all of the Veteran's medical 
records from the VA Medical Center in 
Detroit, Michigan, for treatment for 
complaints related to a skin disorder 
("groin itch").  All efforts to obtain 
VA records should be fully documented, 
and the VA facility should provide a 
negative response if records are not 
available.
2.	Only if additional medical evidence 
shows a diagnosis of a skin disorder 
other than tinea cruris, schedule the 
Veteran for a VA skin examination.  The 
claims file must be provided to and 
reviewed by the examiner, who must 
indicate in his/her report that said 
review has been accomplished.

All necessary diagnostic tests and/or 
studies should be completed.  After 
reviewing the claims file and examining 
the Veteran, the examiner should render 
an opinion as to whether it is at least 
as likely as not (i.e., at least a 50 
percent probability) that any skin 
disorder diagnosed, other than tinea 
cruris, is proximately due to, the 
result of or has been aggravated by the 
Veteran's service-connected type II 
diabetes mellitus.  A complete rationale 
should be given for all conclusions and 
opinions expressed in a legible report.  



3.	Thereafter, the Veteran's claim should 
be readjudicated.  If such action does 
not resolve the claim, a Supplemental 
Statement of the Case should be issued 
to the Veteran and his representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


